DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s amendments and remarks filed 10/11/2021 are acknowledged.
Applicant’s amendments to claims 1, 4, 9, 12 have been acknowledged.
Applicant’s cancellation of claims 3 and 11 has been acknowledged.
Applicant’s new claim, claim 16, has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
The rejections of claims 1-20 under 35 U.S.C. 101 have been withdrawn in view of the applicant’s remarks and the amendments made to claims 1, 13 and 14.
The rejections of claims 1, 4-6, 9, 12-13, and 15 under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), and further in view of Vilkomerson (US 4407294 A) and Smith et al. (US 20150157294 A1) have been withdrawn in light of the amendments to claims 1 and 9.
Therefore the rejections of claims 7, 8, and 14 under 35 U.S.C. 103 have been also been withdrawn due to their dependency on Claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the limitations of claims 1 and 9 are not found in prior art. The prior art of  

Title Change
Title of the invention claimed has been changed as noted in the Bib Data Sheet to be more descriptive where the new title is clearly indicative of the invention to which the claims are directed as per MPEP 606.
Conclusion
Claims 1, 4-9, and 12-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793